In an action for an accounting and other relief, the parties cross-appeal, as limited by their briefs, from so much of a judgment of the Supreme Court, Kings County, dated October 12, 1971, as is in favor of plaintiff against defendants Parliament News, Inc., and Milton Luros, upon a decision of the trial court following a special verdict of an advisory jury. Judgment modified, on the law and the facts, by increasing the amount of plaintiff’s principal recovery from $13,500 to $14,133.33 and accordingly increasing the award of interest and the total amount of the judgment. As so modified, judgment affirmed insofar as appealed from, without costs. The jury made specific findings that the parties had agreed to settle their dispute by the return to plaintiff of $10,000, plus an additional $17,633.33, and that $13,500 thereof had been paid to plaintiff. Consequently, plaintiff was entitled to judgment for the balance due of $14,133.33, not $13,500. The notice of cross appeal of the appealing defendants was duly considered by the court. Hopkins, Acting P. J., Munder, Gulotta, Brennan and Benjamin, JJ., concur.